File No.812-[] UNITED STATES OF AMERICA BEFORE THE U.S. SECURITIES AND EXCHANGE COMMISSION Application for an Order (i)under Section6(c) of the Investment Company Act of 1940 (the “Act”) for an exemption from Sections 2(a)(32), 5(a)(1), 22(d) and 22(e) of the Act and Rule22c-1 thereunder, and (ii)under Sections 6(c) and 17(b) of the Act for an exemption from Sections 17(a)(1) and 17(a)(2) of the Act, and (iii)under Section12(d)(1)(J) of the Act for an exemption from Sections 12(d)(1)(A) and 12(d)(1)(B) of the Act In the Matter of MarketShares ETF Trust Salient Capital Advisors, LLC Attn:John A. Blaisdell 4265 San Felipe, Suite 800 Houston, Texas 77027 Please send all communications to: Stacy L. Fuller, Esq. K&L Gates LLP 1treet, N.W. Washington, District of Columbia 20006-1600 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 x Application for an Order (i) under Section 6(c) of the Investment Company Act of 1940 (the “Act”) for an exemption from Sections 2(a)(32), 5(a)(1), 22(d) and 22(e) of the Act and Rule 22c-1 thereunder, and (ii) under Sections 6(c) and 17(b) of the Act for an exemption from Sections 17(a)(1) and 17(a)(2) of the Act, and (iii) under Section 12(d)(1)(J) of the Act for an exemption from Sections 12(d)(1)(A) and 12(d)(1)(B) of the Act In the Matter of: MarketShares ETF Trust : Salient Capital Advisors, LLC : : : 4265 San Felipe, Suite 800 : : Houston, TX 77027 : : : File No. 812-[ ] : : TABLE OF CONTENTS I. INTRODUCTION 1 A. Summary of Application 1 B. Comparability of Relief Sought to Prior Relief Granted by the Commission 2 II. BACKGROUND 3 A. General 3 B. The Initial Fund 5 C. The Initial Adviser 5 D. The Distributor 6 E. Administrator, Custodian, Fund Accountant, Transfer Agent, Dividend Disbursing Agent and Securities Lending Agent 6 F. Underlying Indexes and Licensing Arrangements 6 G. Special Considerations Applicable to Self-Indexing Funds 7 H. Capital Structure and Voting Rights; Book-Entry 11 I. Investment Objectives and Policies 12 1. General 12 2. Securities in Fund’s 20% Asset Basket Not Included in its Underlying Index 13 3. Depositary Receipts 14 4. Long/Short Funds 14 5. 130/30 Funds 15 J. Exchange Listing 16 K. Sales of Shares 16 1. General 16 2. Purchase and Redemption of Creation Units 16 3. Transaction Fees 19 4. Purchase of Creation Units; General 19 5. Placement and Acceptance of Creation Unit Purchase Orders 20 6. Rejection of Creation Unit Purchase Orders 22 L. Pricing 22 M. Redemption 23 N. Dividend Reinvestment Service 24 O. Shareholder Transaction and Distribution Expenses 24 P. Shareholder Reports 24 Q. Availability of Information Regarding Shares and Underlying Indexes 24 R. Public Representations 27 S. Procedure by Which Shares Will Reach Investors; Disclosure Documents 28 III. RELIEF REQUESTED RELATED TO THE ESTABLISHMENT AND OPERATION OF THE FUNDS AS ETFS AND PURCHASES AND SALES OF THEIR SHARES IN EXCESS OF THE LIMITS IMPOSED BY SECTION 12(D)(1) OF THE ACT 29 A. Summary of this Application Relating to the Establishment and Operationof the Funds as ETFs 29 B. Summary of this Application with Respect to Section12(d)(1) of the Act 31 C. Benefits of the Proposal 31 1. General 31 2. Intraday Trading 31 3. Maintaining a Competitive Position in the International Financial Community 32 4. Introducing Additional Competition into the U.S. ETF Market 32 D. The Trust and Its Funds Do Not Raise Concerns 32 1. Structure and Operation of the Trust and Its Funds Compared to Prior ETFs 32 (a) Portfolio Transparency, “Front Running” and “Free Riding” 33 (b) Arbitrage Mechanism 33 2. Investor Uses and Benefits of Products 33 3. The Commission Should Grant the Exemptive Relief Requested in this Application 34 IV. REQUEST FOR ORDER 34 A. Legal Analysis: ETF Relief 34 1. Exemption from the Provisions of Sections 2(a)(32) and 5(a)(1) 34 2. Exemption from the Provisions of Section22(d) and Rule 22c-1 35 3. Exemption from the Provisions of Sections 17(a)(1) and 17(a)(2) 37 4. Exemption from the Provisions of Section22(e) of the Act 39 B. Legal Analysis: Fund of Funds Relief 42 1. Exemption from the Provisions of Section12(d)(1) of the Act 42 (a) Exemption Under Section12(d)(1)(J) of the Act 43 (b) Concerns Underlying Section12(d)(1)(J) 43 2. Sections 17(a), 17(b) and 6(c) of the Act 47 V. EXPRESS CONDITIONS TO THIS APPLICATION 48 A. ETF Relief 49 B. Section12(d)(1) Relief 49 VI. NAMES AND ADDRESSES 52 I.INTRODUCTION A.Summary of Application In this application (“Application”), MarketShares ETF Trust (the “Trust”) and Salient Capital Advisors, LLC (the “Initial Adviser”) (collectively, “Applicants”)1 apply for and request from the U.S. Securities and Exchange Commission (“Commission”) an order (i)under Section6(c) of the Investment Company Act of 1940, as amended (the “Act”) for an exemption from Sections 2(a)(32), 5(a)(1), 22(d) and 22(e) of the Act and Rule 22c-1 thereunder, (ii)under Sections 6(c) and 17(b) of the Act for an exemption from Sections 17(a)(1) and 17(a)(2) of the Act, and (iii)under Section12(d)(1)(J) of the Act for an exemption from Sections12(d)(1)(A) and 12(d)(1)(B) of the Act (referred to herein as the “Order”). The Order, if granted, would permit: (a) Funds (defined below) to issue their shares (“Shares”) in large aggregations only (“Creation Units”) (e.g., at least 25,000 Shares); (b) secondary market transactions in Shares to be effected at negotiated market prices rather than at net asset value (“NAV”) on a national securities exchange as defined in Section2(a)(26) of the Act (“Exchange”), such as NYSE Arca, Inc. and NYSE Arca Marketplace, LLC (collectively, “NYSE Arca”), and The Nasdaq Stock Market, Inc. (“NASDAQ”); (c) certain affiliated persons of the open-end investment company described herein to deposit securities into, and receive securities from, such investment company, in connection with the purchase and redemption of aggregations of Shares of such investment company; (d) the payment or satisfaction of redemptions in periods exceeding seven (7)calendar days under specified limited circumstances; (e) registered management investment companies and unit investment trusts (“UITs”) that are not advised or sponsored by the Adviser (defined below), and not part of the same “group of investment companies,” as defined in Section12(d)(1)(G)(ii) of the Act as the Funds (such management investment companies are referred to as “Investing Management Companies,” such UITs are referred to as “Investing Trusts,” and Investing Management Companies and Investing Trusts are collectively referred to as “Funds of Funds”), to acquire Shares beyond the limits of Section12(d)(1)(A) and (B)of the Act; and (f) the Funds, and any principal underwriter for the Funds, and/or any broker-dealer (“Broker”) registered under the Securities Exchange Act of 1934, as amended (“Exchange Act”), to sell Shares to Funds of Funds beyond the limits of Section12(d)(1)(B) of the Act. 1 All existing entities that intend to rely on the requested Order have been named as Applicants. Any other existing or future entity that subsequently relies on the Order will comply with the terms and conditions of the Order. Applicants believe that (i)with respect to the relief requested pursuant to Section6(c), the requested exemption for the proposed transactions is appropriate in the public interest and consistent with the protection of investors and the purposes fairly intended by the policy and provisions of the Act; (ii)with respect to the relief requested pursuant to Section17(b), the proposed transactions are reasonable and fair and do not involve overreaching on the part of any person concerned, are consistent with the policy of each Fund and will be consistent with the investment objectives and policies of each Fund of Funds, and are consistent with the general purposes of the Act; and (iii)with respect to the relief requested under Section12(d)(1)(J) of the Act, the requested exemption is consistent with the public interest and the protection of investors. The relief requested by Applicants with respect to Sections 2(a)(32), 5(a)(1), 17(a)(1), 17(a)(2), 22(d) and 22(e) of the Act and Rule 22c-1 thereunder will be referred to herein as “ETF Relief”, and the relief requested with respect to Sections 12(d)(1)(A), 12(d)(1)(B) and 17(a) of the Act will be referred to herein as “12(d)(1) Relief.” The ETF Relief and 12(d)(1) Relief, collectively, will be referred to herein as “Relief.” Applicants seek the Order to create and operate one or more Funds that operate as index-based ETFs (defined below) and offer Shares, and (i)for which a third party that is not an “affiliated person” (as such term is defined in Section2(a)(3) of the Act), or an affiliated person of an affiliated person, of the Trust, the Adviser (defined herein), any Sub-Adviser (defined herein), the Distributor (defined herein) or a promoter of the Fund will serve as the Index Provider (defined herein) (each an “Index-Based Fund”), or (ii)for which an “affiliated person,” as defined in Section2(a)(3) of the Act, or an affiliated person of an affiliated person, of the Trust or a Fund, of the Adviser, any Sub-Adviser, the Distributor or a promoter of a Fund, will serve as the Index Provider (each, a “Self-Indexing Fund”). Applicants request that the Order apply to the Self-Indexing Fund that will be the initial self-indexed series of the Trust (“Initial Fund”) as well as any additional series of the Trust and any other open-end management investment company or series thereof that may be created in the future (“Future Funds,” and together with the Initial Fund, “Funds”) that operate as ETFs and track a specified index comprised of domestic or foreign equity securities (“Equity Funds”) or domestic or foreign fixed income securities (“Fixed Income Funds”). Any Future Fund will (a)be advised by the Initial Adviser or an entity controlling, controlled by, or under common control with the Initial Adviser (each, an “Adviser”) and (b)comply with the terms and conditions of this Application. B.Comparability of Relief Sought to Prior Relief Granted by the Commission Applicants seek Relief substantially similar to the relief granted by the Commission to other open-end management investment companies commonly referred to as “exchange traded funds” (“ETFs”), including PIMCO ETF Trust, Old Mutual Global Shares Trust, Global X Funds, Javelin Exchange-Traded Trust, ALPS ETF Trust, iShares Trust, SSgA Funds Management, NETS Trust and PowerShares Exchange Traded Fund Trust (collectively, “Prior Index-Based ETFs”).2 Applicants further seek Relief with respect to the Self-Indexing Funds 2 See, e.g., Fidelity Commonwealth Trust, et al., Investment Company Act Release Nos. 30341 (Jan. 7, 2013) (notice) and 30375 (Feb. 1, 2013) (order); Yorkville ETF Trust and Yorkville ETF Advisors, LLC, Investment Company Act Release Nos. 30306 (Dec. 17, 2012) (notice) and 30349 (Jan. 14, 2013) (order); Foreside Advisor that is substantially the same as that granted by the Commission to Transparent Value Trust, Sigma Investment Advisors, and Guggenheim Funds Investment Advisors (collectively, the “New Self-Indexing ETFs”)3 and that is substantially similar to the relief granted by the Commission to ETFs issued by IndexIQ ETF Trust, WisdomTree Trust, Market Vectors ETF Trust, Claymore Exchange-Traded Fund Trust and Northern Trust Investments, Inc. (collectively, “Prior Self-Indexing ETFs”).4 Applicants also seek Relief with respect to Long/Short Funds and 130/30 Funds (each as defined below) substantially similar to the relief granted by the Commission to ETFs issued by Factor Advisors, LLC and FQF Trust (collectively, “Prior Long/Short ETFs”).5 The Prior Index-Based ETFs, Prior Self-Indexing ETFs and Prior Long/Short ETFs are collectively referred to herein as the “Prior ETFs”.6 No form having been specifically prescribed for this Application, Applicants proceed under Rule 0-2 of the General Rules and Regulations of the Commission. II.BACKGROUND A.General Applicants intend to establish certain index-based ETFs intended to be made available to both institutional and retail investors. The Trust intends to create diversified and non-diversified Funds, each of which will operate as an ETF. The Trust is managed by a board of trustees (the “Board”). The Trust is registered with the Commission as an open-end management investment company and will offer and sell its Shares pursuant to a registration statement on Form N-1A to Services, LLC, et al., Investment Company Act Release Nos. 30284 (Nov. 29, 2012) (notice) and 30318 (Dec. 27, 2012) (order) (collectively, the “Prior Index-Based Orders”). 3 In the Matter of Transparent Value Trust, et al., Investment Company Act Release Nos. 30558 (June 14, 2013) (notice) and 30596 (July 10, 2013) (order); In the Matter of Sigma Investment Advisors, LLC, et al., Investment Company Act Release Nos. 30559 (June 14, 2013) (notice) and 30597 (July 10, 2013) (order); In the Matter of Guggenheim Funds Investment Advisors, LLC, et al., Investment Company Act Release Nos. 30560 (June 14, 2013) (notice) and 30598 (July 10, 2013) (order) (collectively, the “New Self-Indexing Orders”). 4 See, e.g., In the Matter of WisdomTree Investments Inc., et al., Investment Company Act Release Nos. 27324 (May 18, 2006) (notice) and 27391 (June 12, 2006) (order); In the Matter of IndexIQ ETF Trust, et al., Investment Company Act Release Nos. 28638 (Feb. 27, 2009) (notice) and 28653 (March 20, 2009) (order); Van Eck Associates Corporation, et al., Investment Company Act Release Nos. 29455 (Oct. 1, 2010) (notice) and 29490 (Oct. 26, 2010) (order); Claymore Exchange-Traded Fund Trust, et al., Investment Company Act Release Nos. 29458 (Oct. 7, 2010) (notice) and 29494 (Nov. 2, 2010) (order); and Northern Trust Investments, Inc., et al., Investment Company Act Release Nos. 30211 (Sept. 24, 2012) (notice) and 30240 (Oct. 23, 2012) (order) (collectively, the “Prior Self-Indexing Orders”). 5 In the Matter of Factor Advisors, LLC, et al., Investment Company Act Release Nos. 30204 (Sept. 17, 2012) (notice) and 30230 (Oct. 10, 2012) (order); In the Matter of FQF Trust, et al., Investment Company Act Release Nos. 29720 (July 11, 2011) (notice) and 29747 (August 5, 2011) (order) (the “Prior Long/Short Orders”). 6 The Prior Index Orders, the Prior Self-Indexing Orders and the Prior Long/Short Orders are collectively referred to herein as the “Prior Orders.” be filed with the Commission under the Securities Act of 1933 (the “Securities Act”) and the Act (the “Registration Statement”). Funds which track Domestic Indexes (as defined below) are referred to as “Domestic Funds” and Funds which track Foreign Indexes (as defined below) are referred to as “Foreign Funds.” Each Fund will seek to provide investment returns that correspond, before fees and expenses, generally to the performance of a specified equity and/or a specified fixed income securities index (each an “Underlying Index” and collectively, “Underlying Indexes”). Each Fund will hold certain securities (“Portfolio Securities”) selected to correspond generally to the performance of its Underlying Index. Certain of the Funds will be based on Underlying Indexes which will be comprised of equity and/or fixed income securities issued by one or more of the following categories of issuers: (i)domestic issuers and (ii)non-domestic issuers meeting the requirements for trading in U.S. markets (“Domestic Indexes”). Other Funds will be based on Underlying Indexes which will be comprised of foreign and domestic or solely foreign equity and/or fixed income securities (“Foreign Indexes”). Future Funds may be based on Domestic Indexes as well as Foreign Indexes. Applicants will not seek to register any Future Funds or list Shares of any Fund without complying with all applicable listing rules of the Exchange on which Shares are primarily listed (“Listing Exchange”). The Trust will issue, with respect to each Fund on a continuous offering basis, only Creation Units. The size of a Creation Unit for each Fund will initially be determined by the Adviser, in part on the estimated initial trading price per individual Share of such Fund and the size of Creation Units for other ETFs trading at that time, as well as each Fund’s target audience.7 Applicants expect that the initial price of a Creation Unit will be a minimum of $750,000 and will fall in the range of $750,000 to $10 million, and that the initial trading price per individual Share of each Fund will fall in the range of $10 to $250.
